                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

    WALTER LEE JONES-
    BEY,
                                                                    Case No. 2:17-cv-12545
                               Plaintiff                            District Judge Avern Cohn
                                                                    Magistrate Judge Anthony P. Patti
    v.

    JPAY INC., RYAN
    SHAPIRO, SECURUS
    TECHNOLOGIES, INC.,
    and RICK SMITH,

           Defendants.
___________________________________/

 ORDER (1) ADDRESSING SEVERAL MOTIONS (DEs 30, 34, 42, 48), (2)
   DIRECTING THE CLERK OF THE COURT TO STRIKE CERTAIN
ITEMS (DEs 41-4, 43 & 45), (3) SETTING A BRIEFING SCHEDULE WITH
    CONTENT REQUIREMENTS, and (4) TEMPORARILY STAYING
                              DISCOVERY

              Plaintiff Walter Lee Jones-Bey is currently incarcerated at the Michigan

Department of Corrections (MDOC) Earnest C. Brooks Correctional Facility

(LRF) in Muskegon Heights, Michigan.1 The allegations underlying his most

recent amended complaint concern difficulties he had following the April 2017

purchase and receipt of a JP5mini Tablet. (DE 23 ¶¶ 11-32.) Plaintiff names four



                                                            
1
  See www.michigan.gov/corrections, “Offender Search,” MDOC Number 235079
(last visited Feb. 5, 2019).
                                                               1 
 
Defendants and sets forth eight causes of action based upon the Magnuson-Moss

Warranty Act, Michigan’s Consumer Protection Act, Michigan’s Uniform

Commercial Code, conversion, fraudulent misrepresentation, and infliction of

mental distress. (DE 23 ¶¶ 33-77.) Plaintiff appears to offer both federal question

(28 U.S.C. § 1331) and diversity of citizenship (28 U.S.C. § 1332) as bases for

jurisdiction. (See DE 23 at 3 ¶¶ 9-10.)

      Judge Cohn has referred this case to me for all pretrial matters. Currently,

there are four matters pending before the Court:

      (1)    Plaintiff's October 22, 2018 motion (DE 30) to strike
             Defendants' motion (DE 26) for an extension of time to file a
             response to the amended complaint;

      (2)    Defendants’ October 24, 2018 motion for leave to file a motion
             to dismiss for lack of subject matter jurisdiction and/or to stay
             or dismiss based on an arbitration provision (DE 34), regarding
             which Plaintiff has filed a response (DE 39) and a corrected
             response (DE 40), Defendants have filed a reply (DE 41), and
             Plaintiff has filed a sur-reply (DE 43), along with an affidavit
             (DE 45);

      (3)    Plaintiff's December 18, 2018 motion for leave to file a sur-
             reply (DE 42), regarding which Defendants have filed a
             response (DE 46); and,

      (4)    Defendants’ January 10, 2019 motion (DE 48) to strike
             Plaintiff’s affidavit (DE 45) in opposition to Defendants’
             motion to dismiss for lack of subject matter jurisdiction (DE
             34), regarding which Plaintiff has filed a response (DE 49).




                                          2 
 
    On February 5, 2019, the Court held a hearing, at which Plaintiff participated by

videoconference and defense counsel (attorney Patricia A. Stamler) appeared in

person.

         Upon consideration, and consistent with the Court’s statements on the

record, all of which are incorporated herein by reference:

         (1)   Plaintiff’s October 22, 2018 motion to strike (DE 30) is
               DEEMED WITHDRAWN;

         (2)   Defendants’ October 24, 2018 motion (DE 34) is GRANTED
               to the extent it seeks leave to file a dispositive motion;

         (3)   Plaintiff’s December 18, 2018 motion for leave to file a sur-
               reply (DE 42) is DENIED; and,

         (4)   Defendants’ January 10, 2019 motion to strike (DE 48) is
               GRANTED.

Accordingly, the Clerk of the Court is directed to STRIKE Plaintiff’s sur-reply

(DE 43) and Plaintiff’s affidavit (DE 45), as well as the affidavit of Gregory

Campbell (DE 41-4). In addition, the parties will abide by the following briefing

schedule and directives:

         (1)   on or before Wednesday, March 20, 2019, Defendants shall
               file either an answer to the most-recent amended complaint (DE
               23) or a motion based on subject matter jurisdiction, compelling
               arbitration, and/or for a dismissal under Fed. R. Civ. P. 12.
               Defendants’ brief may be no longer than 30 pages in length and
               must be in 14-point font. Defendants may attach one or more
               affidavits to their motion. Should Defendants fail to timely file
               either an answer or motion as described, they will be at risk of
               default.


                                            3 
 
      (2)    on or before Friday, April 19, 2019, Plaintiff may file a
             response to Defendants’ motion. Plaintiff’s brief may be no
             longer than 30 pages in length and must be in 14-point font.
             Plaintiff may attach one or more affidavits to his response.

      (3)    on or before Friday, May 10, 2019, Defendants may file a
             reply to Plaintiff’s response. Defendants’ brief may be no
             longer than 10 pages and must be in 14-point font. Defendants
             may not attach an affidavit to their reply.

      The Court will strictly enforce these pages limits. Plaintiff will not be

permitted to file a sur-reply without prior leave of Court, and Plaintiff is cautioned

that the Court discourages sur-replies and is not likely to permit such a filing.

Moreover, the parties’ attention is drawn to the E.D. Mich. Local Rules,

particularly E.D. Mich. Local Rules 5.1 (“Filing of Papers”) and 7.1 (“Motion

Practice”), and to my Practice Guidelines, each of which may be accessed at

www.mied.uscourts.gov. In addition, the Court has extended the briefing page

limits as indicated above, as it requests case law – preferably binding – on the

following issues: (1) does the Sixth Circuit take the same approach to a motion to

dismiss based on subject matter jurisdiction as did the courts in McElmurray v.

Consol. Gov't of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007)

and Alabama v. PCI Gaming Auth., 15 F. Supp. 3d 1161, 1165 (M.D. Ala.

2014), aff'd, 801 F.3d 1278 (11th Cir. 2015), and, is it within the Court’s discretion

whether to decide the question on the pleadings alone, i.e., a facial attack versus a

factual attack; (2) the enforceability of an arbitration provision that is embedded


                                           4 
 
within an electronic device and/or software; (3) use of the Magnuson-Moss

Warranty Act with less than $50,000 in damages for acquiring federal question

jurisdiction where the state law claims do not meet the $75,000 subject matter

jurisdiction threshold; and, (4) whether Plaintiff is entitled to recover emotional

distress damages under the Michigan Consumer Protection Act or any of his other

state law claims.

      Finally, discovery is stayed until and unless Defendants fail to timely answer

or file the above-described motion. If Defendants opt to file an answer in lieu of

timely filing the above-described motion, then the stay of discovery will

automatically lift, and the discovery deadline will be Monday, July 22, 2019. If

Defendants timely file the above-described motion, then discovery is further

stayed, and the stay will automatically lift if this case survives the motion.

      IT IS SO ORDERED.

Dated: February 6, 2019                 s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE


                                Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 6, 2019, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti

                                           5 
 
    6 
 
